DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20120062919) in view of Komine (US 20100238484).
With respect to claim 14, Hashimoto teaches an information processing apparatus (e.g. a print server 103 Figs 1-3 [0040], [0041], [0044], [0051]) comprising:

a calculation unit (e.g. printing time calculation unit 306 Fig 3) that calculates a time (e.g. that calculates an estimated time [0063]) taken to perform printing (e.g. namely printing time, needed to process the individual jobs [0063]) in accordance with the print instruction on the basis of the print condition and the sheet information (e.g. in accordance with a predetermined calculation formula based on the information of the jobs [0063] i.e. the print condition and the sheet information, as suggested in Figs 4-9 [0055]-[0060], abstract).
However, Hashimoto fails to teach wherein the time taken to perform printing is calculated based on the number ofpages to be printed or a paper size, that is calculated by at least one of a setting ofimposition, a setting of interleaving paper, and a setting of build job in a print job.
Komine teaches wherein the time taken to perform printing is calculated based on the number of pages to be printed (e.g. calculating a printing time based on a total number of color pages of the print job [0013] to be printed) or a paper size, that is calculated by at least one of a setting ofimposition, a setting of interleaving paper, and a setting of build job in a print job.

Or
wherein the time taken to perform printing is calculated based on a paper size, that is calculated by at least one of a setting ofimposition, a setting of interleaving paper, and a setting of build job in a print job.
Examiner considers the first option i.e. wherein the time taken to perform printing is calculated based on the number of pages to be printed.
 Hashimoto and Komine are analogous art because they all pertain to calculating a time to perform printing. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Hashimoto with the teachings of Komine to include: wherein the time taken to perform printing is calculated based on the number of pages to be printed, as suggested by Komine in [0013]. The benefit of this modification would be to better estimate printing time for each job submitted to the queues of printers and to better implement a job scheduling function to schedule the jobs in the queue to ensure timely completion of the jobs, as suggested by Komine in [0005].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675